DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Y The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is made in response to Applicant’s remarks filed on 7/15/21. Claims 7-8 and 16-17 have been cancelled. Claims 1, 10, and 19-21 have been amended. Claims 1-6, 9-15, and 18-21 are pending. 

Response to Arguments
Applicant’s amendments to the claims submitted on 7/15/21 with respect to Examiner’s original objections made in the first office action have been considered. Accordingly, Examiner’s objections regarding the claims have been withdrawn.
Applicant’s amendments regarding Examiner's rejections under 35 USC 112 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been considered and accepted as correcting the issues raised in the previous action. These rejections are accordingly withdrawn.
Applicant’s arguments with respect to Examiner's rejections under 35 USC 103 have been considered but moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-15, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson (Ferguson, D., et al, Detection, Prediction, and Avoidance of Dynamic Obstacles in Urban Environments, 2008 IEEE Intelligent Vehicles Symposium) in view of Shtrom (US 2019/0377087 A1).

Regarding claim 1, Ferguson discloses a method of controlling a vehicle (see e.g. at least Abstract), comprising:
receiving sensor data sensed from an environment associated with the vehicle (e.g. at least sensors, radar, laser, see e.g. at least pg. 1150, p. 1, 1151, p. 3);
determining a plurality of objects within the environment of the vehicle based on the sensor data (e.g. at least road structure, static obstacles, dynamic obstacle list, see e.g. at least pg. 1150, p. 2);
determining feature data associated with each of the plurality of objects based on the sensor data, wherein the feature data includes current data of each object, history data of each object, and interaction data between each object and at least two other 
determining a future position of the first object by processing the feature data associated with a first object of the plurality of objects (see e.g. at least Fig. 7-8, and related text, predicting future on-road behavior of dynamic obstacles based on, e.g. their position, heading, and relationship to static obstacles and the host vehicle); and
controlling the vehicle based on the future position (see e.g. at least pg. 1153-1154, Fig. 8, and related text, performing dynamic obstacle avoidance).
Additionally, Shtrom teaches limitations not expressly disclosed by Ferguson including namely: a processor (e.g. at least processor, processing subsystem 1610, microprocessors, ASICs, microcontrollers, programmable-logic devices, GPUs, DSPs, electronic device 122, memory subsystem 1612, networking subsystem 1614, sensor module 1110, see e.g. at least p. 12, 117, Fig. 1-2, 6, 12, 16, and related text); 
determining, by the processor (id.), feature data associated with a first object of the plurality of objects with a regression model including a plurality of trees, each tree having a plurality of nodes, each node being associated with a feature of the feature data and a threshold (see e.g. at least p. 87, 95, 101, Fig. 1, 5-6, 10, and related text, training and using a predictive model to determine object features using, inter alia, regression trees and confidence thresholds).


Regarding claims 2, 11, and 21, Modified Ferguson teaches that the current data includes speed data, heading data, object type data, and road type data (Ferguson: see e.g. at least Fig. 2, 4, 5, 7, and related text).

Regarding claims 3 and 12, Modified Ferguson teaches that the history data includes a change in speed data, a change in heading data, and road type data (Ferguson: see e.g. at least Fig. 7-8, and related text).

claims 4 and 13, Modified Ferguson teaches that the interaction data includes current data of each object of the at least two other objects, and history data of each object of the at least two other objects (Ferguson: see e.g. at least Fig. 7-8, and related text).

Regarding claims 5, 14, and 20, Modified Ferguson teaches that the current data of the interaction data includes angle data, distance data, heading data, object type data, and road type data (Ferguson: see e.g. at least Fig. 5, 7-8, and related text).

Regarding claims 6 and 15, Modified Ferguson teaches that the history data of the interaction data includes angle data, distance data, and road type data (Ferguson: see e.g. at least Fig. 5, 7-8, and related text).

Regarding claims 9 and 18, Modified Ferguson teaches that the model is selected from a plurality of models based on a number of features included in the feature data (Ferguson: see e.g. at least pg. 1153-1154).

Regarding claim 10, Ferguson discloses a system for controlling a vehicle (see e.g. at least Abstract), comprising:
at least one model (e.g. at least computer, see e.g. at least Fig. 8); and
a vehicle (e.g. at least autonomous vehicle, see e.g. at least Fig. 1, and related text) configured to receive sensor data sensed from an environment associated with the vehicle (e.g. at least sensor/radar/laser data, see e.g. at least pg. 1150, p. 1, 1151, p. 
Additionally, Shtrom teaches limitations not expressly disclosed by Ferguson including namely: a data storage device that stores at least one model (e.g. at least memory 614, see e.g. at least p. 90, Fig. 6, and related text); and
a processor (e.g. at least processor, processing subsystem 1610, microprocessors, ASICs, microcontrollers, programmable-logic devices, GPUs, DSPs, electronic device 122, memory subsystem 1612, networking subsystem 1614, sensor module 1110, see e.g. at least p. 12, 117, Fig. 1-2, 6, 12, 16, and related text) configured to determine feature data associated with a first object of the plurality of 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Fergusson by configuring a data storage device that stores at least one model; and a processor [configured to receive sensor data sensed from an environment associated with the vehicle, determine a plurality of objects within the environment of the vehicle based on the sensor data, determine feature data associated with each of the plurality of objects, wherein the feature data includes current data of each object, history data of each object, and interaction data between each object and at least two other objects, determine a future position of the first object by processing the feature data associated with a first object of the plurality of objects] with a regression model including a plurality of trees, each tree having a plurality of nodes, each node being associated with a feature of the feature data and a threshold as taught by Shtrom in order to accurately identify obstacles and enable appropriate navigation of autonomous vehicles in a wide variety of traffic and environmental conditions in a cost-effective manner (Shtrom: p. 3-5).

Regarding claim 19, Ferguson discloses an autonomous vehicle (e.g. at least autonomous vehicle, see e.g. at least Fig. 1, and related text) comprising:

a control module configured to receive sensor data sensed from the environment associated with the autonomous vehicle (id.), determine a plurality of objects within the environment of the autonomous vehicle based on the sensor data (see e.g. at least pg. 1150-1151, Fig. 2-6, and related text, illustrating e.g. a vectorized road structure, a static obstacle map, an instantaneous obstacle map, and a dynamic obstacle list, wherein the dynamic obstacle travels along the road structure, and each object is tracked over time and categorized into moving, not moving, not observed moving, and observed moving classifications relative to the host vehicle), determining feature data associated with each of the plurality of objects based on the sensor data (see e.g. at least pg. 1150-1151, Fig. 2-6, and related text, illustrating e.g. a vectorized road structure, a static obstacle map, an instantaneous obstacle map, and a dynamic obstacle list, wherein the dynamic obstacle travels along the road structure, and each object is tracked over time and categorized into moving, not moving, not observed moving, and observed moving classifications relative to the host vehicle), determine a future position of the first object by processing the feature data associated with a first object of the plurality of objects (see e.g. at least Fig. 7-8, and related text, predicting future on-road behavior of dynamic obstacles based on, e.g. their position, heading, and relationship to static obstacles and the host vehicle), and control the vehicle based on the future position (see e.g. at least pg. 1153-1154, Fig. 8, and related text, performing dynamic obstacle avoidance), and

wherein the current data includes speed data, heading data, object type data, and road type data (see e.g. at least Fig. 5, 7-8, and related text),
wherein the history data includes a change in speed data, a change in heading data, and road type data (see e.g. at least Fig. 5, 7-8, and related text), and 
wherein the interaction data includes current data of each object of the at least two other objects (see e.g. at least Fig. 7-8, and related text), and history data of each object of the at least two other objects (see e.g. at least Fig. 5, 7-8, and related text).
Additionally, Shtrom teaches limitations not expressly disclosed by Ferguson including namely: [a control module configured to, by] a processor (e.g. at least processor, processing subsystem 1610, microprocessors, ASICs, microcontrollers, programmable-logic devices, GPUs, DSPs, electronic device 122, memory subsystem 1612, networking subsystem 1614, sensor module 1110, see e.g. at least p. 12, 117, Fig. 1-2, 6, 12, 16, and related text) determine feature data associated with a first object of the plurality of objects with a regression model including a plurality of trees, each tree having a plurality of nodes, each node being associated with a feature of the feature data and a threshold (see e.g. at least p. 87, 95, 101, Fig. 1, 5-6, 10, and related text, training and using a predictive model to determine object features using, inter alia, regression trees and confidence thresholds).
.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571) 270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 900-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES J HAN/Primary Examiner, Art Unit 3662